 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDKing Radio Corporation,Inc.andCommunicationsWorkersofAmerica.AFL-CIO.Case17-CA-3123June 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn May 4, 1967, Trial Examiner Marion C. Lad-wig issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.alThe Board has reviewed the rulings of the TriExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, King Radio Corpora-tion, Inc., Olathe, Kansas, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.iWe adopt the Trial Examiner's finding that Respondent violated Sec-tion 8(a)(1) of the Act, by the conduct set forth in this Decision. It is al-leged in the instant complaint that Respondent by this same conduct alsoviolated Sec. 8(a)(4) of the Act. However, as the remedy for such a findingwould not differ from that already accorded herein, it is unnecessary forus to pass upon the latter allegation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARIONC. LADWIG,Trial Examiner:On January 19,1967,'1day after the close of the hearing in an earlierproceeding(in which the same Respondent, King Radio,Unless otherwise indicated, all dates refer to the period from June1966 to March 1967.Corporation,Inc.,herein called the Company, wascharged with violations of Section 8(a)(1), (3), and (5) ofthe Act), the Companydischarged one supervisor andplaced on probation two other supervisors,all three ofwhom had been subpenaedby theGeneral Counsel to ap-pear as witnesses in the earlier case.Thisproceeding washeard at KansasCity,Missouri, on February 28 andMarch 1,pursuant to a new charge filed by Communica-tionsWorkers of America,AFL-CIO,herein called theUnion,on January 20 and amended on January 26 andFebruary23, and pursuant to a complaint issued onJanuary 26 and amended at the hearing.2The primaryissue is whether the actions taken by the Companyagainst the General Counsel's witnesses violated Section8(a)(1) of the National Relations Act, as amended.Upon theentire record,including my observation ofthe demeanor of the witnesses,and after due considera-tion of the briefsfiled bythe General Counsel and theCompany,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR OR-GANIZATION INVOLVEDThe Company is a Kansas corporation, which is en-gaged in the manufacture of airplane radios and relateditems at the Olathe, Kansas, plants, where it annuallyreceivesmaterials and products valued in excess of$50,000 directly from outside that State, and from whereitannually ships goods and products valued in excess of$50,000 directly to customers outside that State. TheCompany admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. The Union is a labor organization within the mean-ing of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundUntil the hearing in the prior case, the supervisorystatus of the production supervisors was in dispute. Be-fore the hearing began on December 19, the Companyhad reclassified them, changing their title from production"lead girl" to production supervisor, and had given themtraining as supervisors, issued them supervisory badges-to wear, and increased their wages from $2 to $2.25 anhour. Still contending that the production supervisors didnot have actual supervisory authority, the General Coun-sel subpenaed three of them, Marlene Jones, MarthaWalker, and Naomi Cesar, to testify. All three of themappeared at the hearing on December 19. After my rulingon December 22 that the production supervisors pos-sessed supervisory. authority, the General Counsel didnot call Mrs. Cesar to the stand, but called Mrs. Jonesand Mrs. Walker later that day to testify on other issues.Mrs. Jones gave positive testimony about the Company's2This case was consolidated for hearing with the earlier case,17-CA-3007, untilthe Company announced at the reopened hearing onFebruary 28 that it intended to request a 10-day postponement if the com-plaintwas amended at the hearing,alleging a subsequent constructivedischarge of one of the supervisors placed on probation.After the con-solidation order was revoked to avoid an inordinate delay in the decisionof the earlier case, the hearing on the amended complaint in this separatecase proceeded without objection.The evidence in the earlier case, in-volving the same parties,was incorporated by reference.166 NLRB No. 10 KING RADIO CORPORATION, INC.disparate enforcement of the new no-solicitation rulebetween June 22, when the rule was promulgated andJune 30. when the election was held. She and Mrs.Walker both testified against the Company's positionconcerning the no-talking rule promulgated by the Com-pany after the election. The hearing adjourned onDecember 23 and resumed on January 16, for 3 addi-tional days of testimony.On Thursday, January 19, after the hearing closed onJanuary 18. Vice President James Harris announced tothe supervison that he was discharging Mrs. Jones. andplacing six of the other production supervisors, includingMrs.Walker and Mrs. Cesar, on probation. The Com-pany had never before placed any lead girls or super-visors on probation.B.Conflicting TestimonyProduction Superintendent Allene Bible and VicePresident Harris gave directly conflicting testimony con-cerning the decision to take the action against the pro-duction supervisors.When Mrs. Bible was called as the Company's firstdefense witness on February 28, she testified that duringJanuary and February. production had "improved tre-mendously," with the production girls working "fasterand better." However, she testified that on the morningof January 19, Harris called for a meeting of the produc-tion supervisors, and that the following transpired:Q.Did you have an opportunity to visit with himbefore he called the meeting?A.No. He told me who to call, and I called them.Q.Did you have knowledge at the time of whythe meeting was being called?A.Yes, I did.Q.And how did you become aware of that?A.He told me that we had to do something to getour supervisory people straightened out.Q. (By Mr. Haynes) Did he say anything else toyou?A.No. I don't think so.She further testified that in the group meeting (which washeld in two parts, around 10 o'clock) Harris told theproduction supervisors that they "either perform their du-ties or go some place else," and that "the production wasgoing down and the people were all in uproar and we hadto do something to settle them down." Then, after thisgroup meeting, "we called seven girls in individually."The next day at the hearing, Mrs. Bible repeated hertestimony about increased production, stating that it was"up substantially" since the first of 1967, but beganchanging her testimony about conferring with Vice Pres-ident Harris before themeeting.She testified that Harris"told me that he wanted to talk to these particular girls in-dividually after we talked to them in a group," but thentestified that she took part in choosing the seven girls.Harris having asked her "whichonesI felt that was notperforming their duties as they should." (From herdemeanor on the stand, it seemed that she was endeavor-ing to conceal what actually had happened.)The Company's next witness was Assistant Superin-tendent Roberta Johnson, who supervised all three of theproduction supervisors involved herein. She credibly181testified that she first heard about the action against thesupervisors that morning about 9:30 when Harris, in a"superintendent meeting," said "the girls he did not thinkwere doing their jobs and he told us about some of thethings that he had observed and that he was going to putthem on probation and he was going to terminate Marlene[Jones] because of her attitude." This meeting, revealedby Mrs. Johnson on cross-examination, was held beforeHarris talked to the production supervisors in groups.(NeitherMrs. Bible nor Harris mentioned this earliermeeting in which Harris announced his decision, ratherthan discussing any production or supervisory problemswith Mrs. Johnson, and presumably other assistant su-perintendents, who directly supervised the production su-pervisors and production employees in the productionarea.)When Harris (the Company's only other witness) wascalled, he did not produce any records to reslove the con-flict between Mrs. Bible's testimony that production wasup, and Harris' statement to the production supervisorsthat production was going down. (Noting earlier in thehearing such a possible inconsistency, I had indicatedthat production records might be of some value, and thecompany counsel had responded, "We don't have any ob-jection.We can produce the records." The Companymade no explanation for not doing so.)Concerning his conference with Mrs. Bible the morningafter the close of the previous hearing. Harris was unableto give a single, consistent account of what happened. Hefirsttestified that he guessed his final decision todischargeMrs. Jones was made "in my own mind" themorning of January 19. and that Mrs. Bible and hediscussed it briefly that morning. But when he was askedrepeatedly to testify what was said in this conversation,he gave widely varying answers:Q. (By Mr. Haynes) Where did the conversationstart?A. The conversation was in my office.TRIAL EXAMINER:Aboutwhat time?THE WITNESS: Oh, between 8 and 9, I would say,on the morning of the 19th.TRIAL EXAMINER: Now giveus the conversation.THE WITNESS: The conversation, that I feltbecause of past reports that I had had from [assistantsuperintendent] Roberta Johnson and in occasionalconversation in discussing how things were goingand with Mrs. Bible and reports I had heard fromher, because I talk to her daily every day, everymorning, about what is goingon inthe plant, that I.inmy opinion, that it was best, that we terminateMarlene Jones.Q. (By Mr. Haynes) What did Mrs. Bible say, ifanything?A. She did not disagree.Thereafter he testified that he and Mrs. Bible discussed"all seven girls at the time we sat down"-Q. Can you recall anything that you said and Mrs.Bible said with regard to the other six girls?A.Well, we discussed each of the girls as to whatobservations we individually had had, what we hadheard from the assistant superintendents, and, ingeneral, what their performance had been.TRIAL EXAMINER: How did thatdiscussion start?THE WITNESS: I asked Mrs. Bible to come in myoffice-we are going back just where I started be-fore. I had been reviewing our performance throughJanuary and it did not appear as though we were308-9760-70-13 182DECISIONSOF NATIONALLABOR RELATIONS BOARDgoing to meet all of the schedules that we hadestablished for the month. This was the middle of themonth. This was time to do something about it. Now,what can we do to insure that we make the schedulesbecause it is pretty important to me that we do. Wehave budgets that we have to stay within.After being asked several times again what he and Mrs.Bible said in their conference, Harris testified that theyfirst discussed the various production lines which "wereahead or behind schedule at that point," and "Indiscussing these products when we were going throughhere, some of the seven girls' names came up":Q. (By Mr. Haynes) Yes, Mr. Harris, please, tothe best of your ability and to the best of your recol-lection, just testify as to who said what, whether itwas you or Mrs. Bible and then what was said, justlike you were having a conversation with her.A.Well, the ones that were behind schedule, thequestion would be asked, is it because of material oris it because of supervision, something that we arenot doing out there .... Or was it something that wewere waiting on from one of the other groups, manu-facturing services, or was it something that we werewaiting for from pretest out of the test departmentbeforewe could finish the units. These are allquestions that have to be answered.In sharp contrast to Mrs. Bible's initial testimony (thatshe did not have an opportunity to visit with Harris thatmorning before the meeting with the production super-visors, and that Harris "told me that we had to dosomething to get our supervisory people straightenedout"). Harris was testifying that they were engaged in alengthy discussion of production problems that morning,and the names of these seven supervisors came up in con-nection with that discussion. (It seemed obvious to me,while observing Harris testify, that he was attempting totheorize what might have happened rather than simplyrelating what had transpired that morning, a few weeksearlier.)The reason for the conflicts in the testimony becameapparent when Harris finally testified that he had alreadydiscussed with Company Counsel Haynes, during the lastweek of the previous hearing, "how to get the first line su-pervisors' attention tomaintain discipline to get theschedules out so we can deliver the products," and thatHarris had decided to take action without consulting hissupervisory personnel:Q.Did you discuss with anyone, prior to reachingthe conclusion of the probation, what might be doneto improve the situation?A. I had consulted briefly with you [CounselHaynes] and explained to you my predicament.Q.When was that?A. I believe that was-it was during theweek -the 19th was Thursday and it was earlier thatweek, Monday or Tuesday, so that I discussed thisagain with you.Q.With anyone with the company did you decide,discuss, what might be done to improve the situationwith regard to your supervisory people?A.No, it was my problem.The Company's brief adopts as fact Harris' testimonythat he and Mrs. Bible were discussing production slow-downs the morning of January 19, and that as the reviewcontinued. "Harris and Bible began to agree that somelines were not producing as well as others as a result offailure of supervision to maintain discipline over theirgirls." The brief ignores the inconsistent earlier testimonyby both Harris and Mrs. Bible, the repeated testimony byMrs. Bible that production was up substantially. and thetestimony (hereafter credited) that the line on whichproduction supervisors Jones and Cesar worked wasproducing its quota. Neither does the brief mention Har-ris' testimony that he had already discussed with Com-pany Counsel Haynes earlier that week the purportedproblem of lax supervision. which Harris considered washis own problem, not to be discussed with anyone at theCompany.Having considered the conflicting testimony by theCompany's own witnesses, the failure of the Company toproduce its available production records which the com-pany counsel indicated "We can produce," and the factthat both Harris and Mrs. Bible appeared on the stand tobe intentionally fabricating testimony about their con-ference on the morning of January 19, I find that thesetwo witnesses were endeavoring to conceal Harris' dis-criminatory motivation in taking the action against thethree General Counsel witnesses. Even apart from thepretextual grounds asserted for the individual actions, asdiscussed below. I draw the inferences from all theabove-cited evidence and the circumstances that (1) Har-ris (being advised after my ruling on the supervisorystatus of the production supervisors that they were not"employees" protected by the Act) decided to take puni-tive action against the three supervisors who had in-dicated their willingness to cooperate with the GeneralCounsel and testify against the Company, and (2) Harrisdecided to cloak his discriminatory motivation by placingfour additional supervisors on probation. without givingany of them any prior warning or any opportunity to cor-rect any deficiency.C.Discharge of Marlene JonesProduction Supervisor Jones. who had served as a leadgirl and production supervisor for nearly 2 years, and whohad been complimented 3 months earlier for doing a goodjob, credibly testified that when she was discharged onthe morning of January 19, her production line was meet-ing its quota and was having very few errors. Yet, whenshe was called to the conference room after the groupmeetings were over, Harris told her that they were callingin and putting on probation some of the people "theydidn't think were doing their job," and "In your case weare recommending immediate dismissal." She asked why,and Harris said "my attitude wasn't right towards myjob," and explained that "I hadn't been trying to keepdiscipline on the line."In support of the Company's position that Mrs. Joneswas not maintaining discipline, the company brief errone-ously states that "The record is replete with evidence thatMarlene Jones openly opposed respondent's enforcementof the excessive talking rule." To the contrary, Mrs.Jones had frequently cautioned and given verbal warningsto girls on her production line, and had turned in em-ployees' names to Assistant Production SuperintendentJohnson for written warnings. Mrs. Johnson, however,had been quite reluctant to give any written warnings, andProduction Superintendent Bible had criticized her forfailing to do so. About a week before Mrs. Jones'discharge, Mrs. Jones reported to Mrs. Johnson that she(Mrs. Jones) had warned three girls that she was going tohave Mrs. Johnson give them warning slips if they were KING RADIO CORPORATION, INC.not quiet, and the girls "just ignored me." She insistedthat Mrs. Johnson issue written warnings, and Mrs. John-son did to two of them. Shortly thereafter. she and Mrs.Johnson talked about the talking problem being "prettywell solved" on that line, by the quitting of one girl whohad been an excessive talker, and as a result of the twowarning slips, quieting down the other girls. (Mrs. John-son, who testified that Mrs. Jones had her give out thewarning notices about January 12 or 13, also testified thatas far as Mrs. Jones' actual work was concerned, "I thinkshe did a good job.")Mrs. Jones immediately denied Harris' statement onthe morning of January 19 that she had not been trying toenforce the no-talking rule, and told Harris that "RobertaJohnson had given out two warning papers just severaldays before this on my recommendation." Mrs. Johnsonadmitted that this was true, yet Harris did not reversehimself, and "just kind of tossed" her final paycheckacross the table to her, paying her through noon that day.Her termination letter. mailed later that day, stated thather employment was terminated "for inability to effec-tively perform the duties and responsibilities of a Produc-tion Supervisor."About a month later. on February 20, the Company'spersonnel director telephoned Mrs. Jones and inquired ifshe wanted her old job back, with the N LRB determiningthe question of backpay. She asked "why do they wantme back whetthey said before that I wasn't capable ofdoing a supervisor's job," and he answered, "We need su-pervisors." She agreed to return on March 6, after thehearing.The Company's brief appears to be in error in assertingthatMrs. Jones "wasof the opinion that her terminationresulted from failing to perform her duties properly,asshe testified that she as a supervisor should have been a1=lowed three (3) warning slips to improve herself, thesame as non-supervisory employees." [Emphasis suppli-ed. ] The cited testimony reads:Q. If I understand you correctly from yourtestimony, you really didn't have anyone complainabout the manner in which you performed you super-visory work prior to your termination?A. If they were complaining they weren't com-plaining to me. They might have told somebody theywere complaining to me but they didn't do it, I don'tknow.Q.As a matter of fact, no one said anything toyou derogatory...about the way you had per-formed your supervisory duties?A.No. they didn't. If I wasn't doing the job thatIwas supposed to be doing, I think they should havecalled me in and told me before they called me in andfired me. After all, I had been there five years almost.They give better treatment than that to girls on theline.Q.How do you know that?A. Because they were given warning slips andthey were allowed to get three warning slips.Q.And you think that a supervisor should havethe same treatment?A. I think she is entitled to just as much as the girlon the line.Ifind that Mrs. Jones was an able, diligent, conscien-tious supervisor, that the grounds cited for her dischargewere pertextual. and that she was discharged in reprisalfor her adverse testimony in the earlier proceeding.D.Martha Walker Placed on Probation183Production Supervisor Walker became a lead girl onApril 6, 1965. In October 1966, when she was told aboutgettting the 25-cent-an-hour raise in pay, the personneldirector in the presence of Mrs. Bible informed her. "Youhave been doing a good job out there."On January 19, without prior warning, Harris had hersummoned to the conference room, complained about her"attitude" and not smiling enough, and placed her on a2-week probation, saying "they would watch every movethat I made in those two weeks." Mrs. Bible accused herof not speaking, and claimed that she had previouslycome into the office to ask about some missing paychecksfor two of the girls and had used a belligerent tone of vo-ice. (Mrs. Bible admitted that Mrs. Walker was a good su-pervisor, and that neither she nor Harris had talked to herabout her "attitude.") Two weeks later, they called her tothe office again, told her that the daily reports they had onher showed she had improved "an awful lot," that theywere very pleased with her, and that "if I kept on and Icontinued to do as good, they wouldn't have to call me inthe office again." (Harris and Mrs. Bible likewise calledin the other production supervisors who were on proba-tion and told them that they had improved also.) TheCompany's brief does not state the Company's positionregardingMrs.Walker, except to assert that noprimafaciecase was established.Idiscredit Harris' and Mrs. Bible's claim that there wasjustification for placing Mrs.Walker on probation. andfind that the Company's actions were discriminatorilymotivated.Inote that Mrs. Walker. who appeared to have a goodmemory, gave a somewhat detailed account of what Har-ris told the group of production supervisors before callingin supervisors individually. She credibly testified thatHarris went down the list of supervisory duties, and toldthem for the first time that "if a girl didn't have any workand nothing to do but pre forming to send her home."(Previously, production employees who were caught upwith their work on the line had been returned to thepre-forming table to work.) Then the personnel director,for the first time, told them that "if a girl on the line wasnot following the rules that we was to tell her to get hercoat and go home. suspend her for that day." TheGeneral Counsel did not allege these unilateral changesin unit employees' working conditions to be separateviolations.E.Constructive Discharge of Naomi CesarProductionSupervisor Cesar had been promoted tolead girl on January 4, 1965. Then she was paid $1.65 anhour. She received a 5-cent raise each 3 months until shereached $2, and received a 25-cent increase aboutNovember 1, 1966. She and Production Supervisor Jonestogether supervised 24 production girls on the line, whichwas meeting its quota and where, as discussed heretofore,the talking had been largely solved by the quitting of onegirl and by the written warning of two other girls aboutJanuary 12.When Mrs. Cesar returned to work, after appearing atthe hearing on December 19 (pursuant to the GeneralCounsel's subpena), she found that the Company began"tightening down." enforcing the no-talking rule morestrictly.Then she noticed that she herself was beingclosely watched. On a number of occasions, upon being 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled by a girl for help with a problem. she would findeitherAssistant Production Superintendent Johnson orProduction Superintendent Bible standing so closely be-hind her that when she would step back, she would bestepping on them. She would turn around and ask Mrs.Johnson if somebody was doing something wrong, andMrs. Johnson would say. "No. I was just watching." Or,one occasion, when she accidentally stepped on Mrs. Bi-ble. she told Mrs. Bible, "I am not talking. you have to ex-plain what she wants, to know." Mrs. Bible responded."Just watch it." and left.Mrs. Cesar had been having trouble with her nerves forsome time. In March 1966, she went to Mrs. Bible and re-ported having bad nerves, and Mrs. Bible told her that shewould have more help. In September, 2 months after thestrict no-talking rule was promulgated, Mrs. Cesar's doc-tor advised her to quit her job. Apparently having towork, she did not do so. but continued going to the doctorfor treatments. The Company's conduct toward her afterher appearance in the prior hearing aggravated her ner-vous condition, causing her to have to get more frequenttreatments from her doctor.Mrs. Cesar's testimony is undenied that when she wasplaced on probation on January 19, for failing to maintaindiscipline, and for smiling, laughing, or visiting every timeHarris "looked out there." Assistant Production Superin-tendent Johnson came to her defense, saying, Mr. Harris.Idon't think you understand at all, she isn't always visit-ing just because she goes to a girl and smiles." Yet Harrissaid he thought she could do better, and proceeded toplace her under probation. "So I quit smiling altogether."Thereafter,according toMrs.Cesar'screditedtestimony, the surveillance became worse. Two otherassistant production superintendents, as well as Mrs.Johnson and Mrs. Bible, began watching her closely. Theclimax came on Friday, January 27. when Mrs. Biblecalled her into the office concerning two or three remarksMrs. Cesar had made, and cursed her. (One of the in-cidents occurred a week earlier on January 20, whenAssistant Superintendent Lorraine Morello asked Mrs.Cesar where Marlene Jones was, "Is she sick?" Mrs.Cesar said, "No, I guess she was fired." Mrs. Morellojumped up and said, "You are kidding, not MarleneJones." Mrs. Cesar said, "Yes, Marlene Jones.... Theywill probably get all of us.... Martha [Walker] is goingto be fired because she does not smile enough and I amgoing to be fired because I smile too much.") Mrs. Bibledenied that she cursed Mrs. Cesar. but because of the un-trustworthiness of Mrs. Bible and Harris as witnesses, Ido not credit any of their testimony which conflicts withthe testimony of Mrs. Johnson or the General Counsel'switnesses.The following weekend, Mrs. Cesar was so upset overthe way she was being treated that she went on Sunday tothe doctor, who again advised her to quit. The next morn-ing, January 30, she applied for work at another com-pany, and quit the following day (in her words) "a ner-vous wreck."The Company's defense, stated in its brief, is that theGeneral Counsel did not provea prima faciecase con-cerning Mrs. Cesar. I do not agree. I find, that Mrs. Cesarwas placed on probation because of her willingness to tes-tify on behalf of the General Counsel. I further find thatthe Company's continued harassment forced her to quitthe job. and that she was constructively discharged onJanuary 30, when she missed a half day from workingseeking other employment before quitting the followingday.F.Concluding FindingsThe Company argues in its brief that there can be nofindingof an 8(a)(1) violation because there is noevidence that the Company's conduct tended to interferewith, restrain, and coerce nonsupervisory employees intheir Section 7 rights. To the contrary, I find that the dis-criminatory discharge of Marlene Jones, the discrimina-tory placing of Martha Walker and Naomi Cesar on pro-bation, and the constructive discharge of Mrs. Cesar,because of the adverse testimony given by Mrs. JonesandMrs.Walker in the prior proceeding, and thewillingness of Mrs. Cesar to testify on behalf of theGeneral Counsel in the proceeding, tended to interferewith the vindication of employees' statutory rights beforethe Board. As held inBetter Monkey Grip Company,115N LRB 1170, 1171, "rank-and-file employees are entitledtovindicatethese[statutory]rights[inBoardproceedings] through the testimony of supervisors whohave knowledge of the facts without the supervisors risk-ing discharge or other penalty for giving testimony underthe Act adverse to their employer." Accord,Oil CityBrass Works,147 NLRB 627, 630.Moreover, upon considering the evidence in the priorhearing (which was incorporated by reference), I find thattheCompany's previous unlawful conduct tended tocause bargaining unit employees to fear that this reprisalagainst these threeGeneralCounselwitnesses im-mediately after the close of the earlier hearing constituteda continuation of the Company's antiunion campaign, andto fear that their own statutory rights remained injeopar-dy. (As found in the prior proceeding, the Company madeunilateral changes in working conditions, delayed bar-gaining, and discharged a number of union supportersafter deciding-in a meeting with Counsel Haynes im-mediately after the June 30 election-to undermine theUnion and weaken its position in bargaining by "crackingdown" on the employees, by discouraging their supportof the Union, and by utilizing delays in the representationproceeding to find pretexts for dicimating the ranks of theUnion.)CONCLUSIONS OF LAW1.By discharging Marlene Jones on January 19 forgiving adverse testimony in the prior proceeding, theCompany engaged in an unfair labor practice affectingcommerce within the meaning of Sections 8(a)(1) and 2(6)and (7) of the Act.2.By placing Martha Walker on probation on January19 for also giving adverse testimony, and by placingNaomi Cesar on probation on January 19 because of herwillingness to testify on behalf of the General Counsel,the Company violated Section 8(a)(1) of the Act.3.By constructively discharging Mrs. Cesar on Janu-ary 30 for the same reason, the Company violated Section8(a)(1) of the Act.THE REMEDYHaving found that the Respondent had committed cer-tain unfair labor practices. I shall recommend that it beordered to cease and desist from such conduct, and totake certain affirmative action, which I find necessary to KING RADIO CORPORATION, INC.remedy and to remove the effect of the unfair labor prac-tices and to effectuate the policies of the Act.The Respondent having discriminatorily dischargedMarlene Jones and Naomi Cesar, and not having rein-stated either of them with backpay at the time of the hear-ing herein. I shall recommend that it be ordered to offerthem reinstatementwith backpay computed in themanner set forth inF.W.Woolworth Company,9QNLRB 289, with interest at 6 percent per annum, as pro-vided inIsis Plumbing & Heating Co.,138 NLRB 716.Because of the serious nature of these continuing unfairlabor practices being committed by the Respondent,showing a disregard for the policies of the Act, I shallrecommend that it be ordered again to cease and desistfrom in any manner infringing on the rights guaranteed toits employees by Section 7 of the Act.Accordingly, on the basis of the foregoing findings andconclusions, and on the entire r--cord, I recommend, pur-suant to Section 10(c) of the Act, issuance of the follow-ing:ORDERRespondent, King Radio Corporation, Inc.. its officers.agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, placing on probation, or otherwisediscriminating against supervisors for being witnesses inan NLRB proceeding.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)OfferMarlene Jones and Naomi Cesar full rein-statement to their former or substantially equivalent posi-tions,without prejudice to their seniority, their status inthe profit-sharing plan. and other rights and privileges.and make them whole in the manner set forth in the sec-tion of the Trial Examiner's Decision entitled "TheRemedy."(b)Expunge from its personnel records all referenceof production supervisors being placed on probation onJanuary 19. 1967.(c)Notify the above-named employees if presentlyserving inthe Armed Forces of the United States of theirright to full reinstatement apon application in accordancewith the Selective Service Act and Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all recordsnecessary to analyze the amount of backpay due underthe terms of this Order.(e)Post at its plants in Olathe, Kansas, copies of theattached notice marked "Appendix."3 Copies of suchnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in con-185spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices arenot altered. defaced, or covered by any other material.(f)Notify the Regional Director for Region 17, in writ-ing.within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.43 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."4 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify theRegional Director forRegion 17, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuatethe policiesof the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL offer Marlene Jones and Naomi Cesarreinstatement, and pay them for earnings they havelost as a result of our unlawful actions against them.WE WILL NOT discharge, place on probation. orotherwise discriminate against anyone for being awitness inan NLRB hearing.WE WILL cancel all personnel records of produc-tion supervisors being placed on probation on Janu-ary 19, 1967.WE WILL NOT interfere with our employees' ur:ionactivities.KING RADIO CORPORATION,INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employees ifpresentlyserving inthe Armed Forces of the UnitedStates of their right to full reinstatement uponapplicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutivedays from the date of posting, and must not be altered.defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice.Room 610.Federal Building,601 East 12th Street, Kansas City,Missouri64106, Telephone 374-5181.